*259SUPPLEMENTAL OPINION
HAYS, Chief Justice.
The coexecutors of the estate of V. L. Hash, deceased, have filed a motion for rehearing and have pointed out that when this court accepted jurisdiction of the special action, no stay was entered by the court. They have indicated that pursuant to the order of the superior court judge they caused notices to be published and certified mailings to be made regarding a hearing to be held February 21, 1973. A matter of approximately four thousand dollars was expended by the estate in accomplishing this.
The hearing noticed for February 21, 1973, was held and various interested parties made an appearance in person, by counsel, or by written statement. Of the persons appearing, some desired their decrees to be filed; others asked that the decrees not be filed.
We hold that the notice requirements set forth in our decision have been substantially complied with. We order that the respondent judge enter appropriate orders disposing of the points raised by parties who made an appearance at the February 21, 1973, hearing. All subsequent actions to set aside decrees filed under his order shall be handled in conformity with paragraph numbered six in the modifications of the order discussed in our decision.
We order that the respondent court proceed as indicated in our decision, Ariz., 507 P.2d 99, except as modified herein.
In all other respects the motion for rehearing is denied.
CAMERON, V. C. J., HOLOHAN, J., and HAIRE, Judge, Court of Appeals, Division 1, concur.
Note: Justice LOCKWOOD did not participate in the determination of this matter. Judge LEVI RAY HAIRE, Court of Appeals, Division One, was called to sit in her stead. Justice STRUCKMEYER, having dissented to the originál decision, took no part in this supplemental decision and voted to grant the Motion for Rehearing.